October 24, 2012 Arden Investment Series Trust 375 Park Avenue, 32nd Floor New York, New York 10152 Ladies and Gentlemen: We have acted as special counsel to Arden Investment Series Trust (the "Trust"), a statutory trust organized under the laws of the State of Delaware, in connection with the preparation and filing by the Trust with the Securities and Exchange Commission (the "Commission") of a Pre-Effective Amendment No. 1 to the Trust's Registration Statement on Form N-1A (the "Registration Statement"), registering an indefinite number of shares of beneficial interest in Arden Alternative Strategies Fund, a series of the Trust (the "Shares") under the Securities Act of 1933, as amended (the "Act"). This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act.In this capacity, we have examined originals, telecopies or copies, certified or otherwise identified to our satisfaction, of such records of the Trust and all such other agreements, certificates and documents of public officials, officers or representatives of the Trust and others, and such other documents, certificates and corporate or other records as we have deemed necessary or appropriate as a basis for our opinion set forth below. We have assumed the legal capacity of natural persons executing or delivering any instrument, the genuineness of all signatures thereon, the authority of all persons executing such instruments on behalf of all parties thereto other than officers and other representatives of the Trust, the authenticity of all documents submitted to us as originals, the conformity to the original of all copies, facsimiles, photostatic or conformed copies and the authenticity of the originals of such latter documents.As to any facts material to this opinion that were not independently established or verified, we have relied upon statements and representations of officers and other representatives of the Trust and others. Based upon the foregoing and having regard for such legal considerations as we deem relevant, we are of the opinion that the Shares, when issued in the manner described in the prospectus contained in the Registration Statement (the "Prospectus"), will be validly issued, fully paid and non-assessable. Arden Investment Series Trust October 24, 2012 Page 2 We are attorneys licensed to practice only in the State of New York.The foregoing opinion is limited to the Federal laws of the United States, and we are expressing no opinion as to the effect of the laws of any other jurisdiction. We hereby consent to the inclusion of this opinion as an exhibit to the Registration Statement and to the references to us as counsel to the Trust in the Prospectus.In giving such consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission promulgated thereunder. Very truly yours, /s/ Schulte Roth & Zabel LLP
